Case 19-18387-KCF   Doc 2   Filed 04/25/19 Entered 04/25/19 14:42:15   Desc Main
                            Document      Page 1 of 4
Case 19-18387-KCF   Doc 2   Filed 04/25/19 Entered 04/25/19 14:42:15   Desc Main
                            Document      Page 2 of 4
Case 19-18387-KCF   Doc 2   Filed 04/25/19 Entered 04/25/19 14:42:15   Desc Main
                            Document      Page 3 of 4
Case 19-18387-KCF   Doc 2   Filed 04/25/19 Entered 04/25/19 14:42:15   Desc Main
                            Document      Page 4 of 4
